 



Exhibit 10.7
AMENDMENT TO THIRD AMENDED AND RESTATED
REVOLVING LINE OF CREDIT NOTE
Reference is made to that certain Third Amended and Restated Revolving Line of
Credit Note, dated February 8,2007, made by VeriChip Corporation to the order of
Applied Digital Solutions, Inc. in the principal amount of $ 14,500,000. (the
“Note”), to which this instrument is to be attached.
The parties hereto agree that the Note is amended by deleting the following
paragraph on page 2 of the Note:
“ The holder may impose upon the undersigned a delinquency charge of $35.00 or
five percent (5.00%) of the amount of the principal and/or interest payment not
paid on or before the thirtieth (30th) day after such installment is due,
whichever is greater. The entire principal balance hereof, together with accrued
interest, shall after maturity, whether by demand, acceleration or otherwise,
bear interest at the contract rate of this Note plus an additional three percent
(3.00%) per annum. Upon default by Borrower under the terms of this Note or any
other Loan Documents, interest shall accrue at a variable rate equal to the
contract rate of this Note plus three percent (3.00%).”
and replacing it with the following paragraph:
“ The holder may impose upon the undersigned a delinquency charge of $35.00 or
five percent (5.00%) of the amount of any regularly-scheduled payment of
principal and/or interest (other than at maturity, whether by acceleration or
otherwise) not paid on or before the fifth (5th) business day after such payment
is due, whichever is greater. The entire principal balance hereof, together with
accrued interest, shall after maturity, whether by demand, acceleration or
otherwise, bear interest at the contract rate of this Note plus an additional
three percent (3.00%) per annum. Upon default by Borrower under the terms of
this Note or any other Loan Documents, interest shall accrue at a variable rate
equal to the contract rate of this Note plus three percent (3.00%).”
This amendment is executed as an instrument under seal as of February 29, 2008.

            VERICHIP CORPORATION
      By:   /s/ William J. Caragol         Name:   William J. Caragol       
Title:   Chief Financial Officer, President, Treasurer and Secretary       
APPLIED DIGITAL SOLUTIONS, INC.
      By:   /s/ Lorraine M. Breece         Name:   Lorraine M. Breece       
Title:   Acting Chief Financial Officer and Senior Vice President     

 

